Name: Council Regulation (EC) No 215/2001 of 29 January 2001 amending Regulation (EC) No 2791/1999 laying down certain control measures applicable in the area covered by the Convention on future multilateral cooperation in the north-east Atlantic fisheries
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  international affairs;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R0215Council Regulation (EC) No 215/2001 of 29 January 2001 amending Regulation (EC) No 2791/1999 laying down certain control measures applicable in the area covered by the Convention on future multilateral cooperation in the north-east Atlantic fisheries Official Journal L 031 , 02/02/2001 P. 0001 - 0001Council Regulation (EC) No 215/2001of 29 January 2001amending Regulation (EC) No 2791/1999 laying down certain control measures applicable in the area covered by the Convention on future multilateral cooperation in the north-east Atlantic fisheriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) Article 30 of Regulation (EC) No 2791/1999(3) provides for certain Articles to remain in force on an ad hoc basis until 31 December 2000, with the Commission required to submit, before 30 September 2000 at the latest, any appropriate proposals providing for a definitive regime.(2) Pending a proposal providing for a definitive regime, the ad hoc application of Articles 6(3), 8, 10 and 11 should be extended until 31 December 2002.(3) Regulation (EC) No 2791/1999 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2791/1999 is hereby amended as follows:1. The footnotes to Articles 6(3), 8, 10 and 11 shall be deleted.2. In Article 30, the date "31 December 2000" shall be replaced each time by "31 December 2002" and the date "30 September 2000" shall be replaced by "30 September 2002".Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 January 2001.For the CouncilThe PresidentM. Winberg(1) Proposal of 31 October 2000 (not yet published in the Official Journal)(2) Opinion delivered on 17 January 2001 (not yet published in the Official Journal)(3) OJ L 337, 30.12.1999, p. 1.